DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 12 is objected to because of the following informalities:  As currently written, the claim does not recite a conjunction before the last species in the claimed Markush group.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 13: As currently written, it is unclear whether the limitation “the alkyl group having from 1 to 22 carbon atoms, either linear, branched, or cyclic” is intended to further limit the alkyl group of only one of the claimed species alkyl acrylic monomers and alkyl methacrylic monomers (and if so, which one), or if it is intended to further limit the alkyl group of both the alkyl acrylic monomer and the alkyl methacrylic monomer.
Regarding claim 30: As amended, claim 30 depends from itself. It is therefore unclear what combination of limitations claim 30 is intended to require. The examiner notes that claim 30 has been treated as depending from independent claim 20 for the purposes of examination on the merits.
Claim 32 recites the limitation "the (meth)acrylic monomer M2" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent claim does not recite a monomer M2. It is suggested that applicant amend claim 32 to depend from claim 30, which requires the inclusion of (meth)acrylic monomer M2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 13, 14, 17, 19, 26, 27-30, 33, 35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osae et al, US9074112.
The examiner notes that Bak et al, US3929722, has been cited as evidence that claimed properties are met by Osae.
Osae discloses a two-part methacrylate-base adhesive (for claims 1, 20, 37) comprising a first part containing a (meth)acrylate monomer, a chlorinated elastomer, and a core/shell polymer and a second part comprising a polymerization initiator (abstract; Column 3: lines 57-67).
Adhesive Example 17 of Osae (Column 26: lines 50-56 and Table 2) discloses an adhesive wherein the first part, corresponding to claimed first part P1 (for claims 1, 20) comprises methyl methacrylate, corresponding to claimed monomer M1 which is a C1 alkyl methacrylate (for claims 1, 13, 20); methacrylic acid, corresponding to claimed monomer M2 (for claim 14, 30); Neoprene WB; the core/shell polymer Paraloid BTA 753 (Column 7: lines 51-56), corresponding to the claimed multistage polymer MP1 (for claims 1, 20, 26); and urethane oligomers, corresponding to the claimed flexibilizer (for claims 17, 19, 33, 35). Initiation of the adhesive was performed by combining said first part with a paste, corresponding to the claimed second part P2 (for claims 1, 20), of benzoyl peroxide, corresponding to the claimed initiator (for claims 1, 20) (Column 28: lines 64-67; Column 19: lines 50-54).
Regarding claimed polymer C1: Note that Neoprene WB is characterized by a molecular weight in the range of 180000 to 200000 (See Bak Column 4: lines 22-30). Neoprene WB therefore corresponds to claimed polymer C1 (for claim 1-3, 20-22, 26).
Regarding the claimed ratio of polymer C1 to multistage polymer MP1: Note that prior art adhesive 17 contains 3.6 parts Neoprene WB and 28 parts Paraloid BTA 753. It is therefore calculated that the prior art composition comprises approximately 11.4% by weight Neoprene WB relative to the combined amount of Neoprene WB and Paraloid BTA 753 (for claims 6-8, 27-29).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Osae et al, US9074112.
As discussed earlier in this Action, Osae discloses a two-part methacrylate-base adhesive comprising a first part containing a (meth)acrylate monomer, a chlorinated 
Regarding claims 15, 16, 31, 32: Osae teaches that the (meth)acrylate monomer can be a blend comprising at least 70% by weight methyl methacrylate, corresponding to claimed monomer M1, and a functional monomer such as hydroxyethyl methacrylate, corresponding to claimed monomer M2 (for claims 15, 16, 31, 32) (Column 6: lines 52-55 and Column 6: line 63 to Column 7: line 2).
Osae does not particularly point to the production of an adhesive having the claimed composition.
The prior art teaches all of the elements required by the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare an adhesive comprising the claimed monomers in view of the teachings of Osae.

Claims 4, 5, 9-12, 23, 24 36 are rejected under 35 U.S.C. 103 as being unpatentable over Osae et al, US9074112 as applied to claims 1-3, 6-8, 13, 14-17, 19, 26, 27-33, 35, and 37  above, and further in view of Inoubli et al, WO2016/102666.
As discussed earlier in this Action, Osae discloses a two-part methacrylate-base adhesive comprising a first part containing a (meth)acrylate monomer, a chlorinated elastomer, and a core/shell polymer and a second part comprising a polymerization initiator.
Osae is silent regarding the use of C1 having the claimed composition and molecular weight properties.
Inoubli discloses a polymer composition comprising a (meth)acrylic polymer and a multistage polymer. Said (meth)acrylic polymer comprises at least 70% by weight C1 to C12 alkyl (meth)acrylate, corresponding to the claimed polymer C1 which is a (meth)acrylic polymer (for claims 9, 10, 36) (¶080-082). Said (meth)acrylic polymer may further comprise a functional comonomer such as (meth)acrylic acid (for claims 11, 12) (¶083-086). Inoubli teaches that the composition of WO2016/102666 is used as an impact modifier for uncured (meth)acrylic adhesives, and that its use results in a more homogeneous distribution of the multistage polymer within the final product (¶013, 014, 017, 043).
Regarding the claimed molecular weight: Inoubli teaches that the methacrylic polymer is characterized by a mass average molecular weight less than 100000 g/mol (Inoubli claim 2), overlapping the claimed ranges. It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art therefore renders obvious the use of a (meth)acrylic polymer having the claimed molecular weight (for claims 4, 5, 23, 24).
As noted earlier in this Action, the composition of Osae comprises a core/shell impact modifier. Further note that Osae teaches that this component may be any multistage impact modifier known in the art (Column 7: lines 38-39). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Osae by using the polymer composition of Inoubli-comprising a multistage polymer and a (meth)acrylic polymer .

Claims 18 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Osae et al, US9074112 as applied to claims 1-3, 6-8, 13, 14-17, 19, 26, 27-33, 35, and 37  above, and further in view of De Cooman et al, US2004/0077766.
As discussed earlier in this Action, Osae discloses a two-part methacrylate-base adhesive comprising a first part containing a (meth)acrylate monomer, a chlorinated elastomer, and a core/shell polymer and a second part comprising a polymerization initiator.
Osae is silent regarding the use of one of the claimed flexibilizers.
De Cooman teaches that it was known in the art to modify (meth)acrylate-based adhesives by adding liquid, low molecular weight elastomers, corresponding to the claimed flexibilizer (for claims 18, 34), that are miscible with the (meth)acrylate monomers to increase the flexibility and impact resistance of the adhesive (¶0003, 0008).
Osae and De Cooman are both directed towards the production of (meth)acrylic adhesive systems. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the adhesive of Osae by adding a liquid elastomer to the (meth)acrylate monomer, in order to improve the flexibility and impact resistance of the final adhesive.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Osae et al, US9074112, discussed earlier in this Action. The prior art does not teach nor does it fairly suggest the inclusion of a component made by the recited steps of multistage polymerization of forming a first layer having a glass transition temperature (Tg) less than 10 C, a second layer having a Tg of at least 60 C, and a third layer having a Tg of at least 30 C and a mass average molecular weight of at least 100000 g/mol. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        /IRINA S ZEMEL/Primary Examiner, Art Unit 1765